[gjmvuprgdxmz000001.jpg]Exhibit 10.2

 

 

 

Rudolph Technologies, Inc.

 

Employee Stock Option Agreement

 

 

THIS AGREEMENT, dated , 20(the “Grant Date”), is made between Rudolph
Technologies, Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of
Company.  The Exercise Notice shall be accompanied by  payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 



1

Std. Employee Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion;

 

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation  as  the Administrator and the Participant’s broker, if
applicable, require to effect an exercise of the Option and delivery to the
Company of the sale or other proceeds (as permitted by Applicable Law) required
to pay the exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)

Tax Consequences. Some of the federal tax consequences relating to this Option,
as of the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

 

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on the date  of
exercise over their aggregate Exercise Price will be treated as an adjustment to
alternative minimum taxable income for federal tax purposes and may subject
Optionee to alternative minimum tax in the year of exercise. In the event that
Optionee ceases to be an Employee but remains a Service Provider, any Incentive
Stock Option of Optionee that remains unexercised shall cease to qualify as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option on the date three (3) months and one (1) day following such change
of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 



2

Std. Employee Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may be subject to income tax
withholding by Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current earnings paid
to Optionee.

(h)

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

 

(i)Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid,
addressed  to Optionee to his/her address shown in Company records, and to
Company at its principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

OPTIONEE:RUDOLPH TECHNOLOGIES, INC.

 



SignatureBy



Print NameTitle

 



Residence Address

 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of Company's
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Option Agreement, the undersigned hereby agrees to be irrevocably bound
by the terms and conditions of the Plan and this Option Agreement and further
agrees that any community property interest shall be similarly bound.      The
undersigned

 



3

Std. Employee Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

hereby appoints the undersigned's spouse as attorney-in-fact for the undersigned
with respect to any amendment or exercise of rights under the Plan or this
Option Agreement.

 



Spouse of Optionee

 



4

Std. Employee Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

ATTACHMENT I

NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:Nonstatutory Stock OptionIncentive Stock Option

 

 

Vesting Commencement Date: Term/Expiration Date:

 

 

Vesting Schedule:

The Options shall vest with respect to twenty percent (20%) of the Options
subject to the Grant (rounded down to the next whole number of shares) on each
of the first five (5) anniversaries of the Grant Date.

 

The Options shall vest with respect to



 

 

Additional Vesting Requirements:



 

 

 

Company Stock Plan Administration Service (the “Stock Service”):  

 



5

Std. Employee Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

 

[gjmvuprgdxmz000002.jpg]Rudolph Technologies, Inc.

 

Service Provider Stock Option Agreement

 

 

 

 

THIS AGREEMENT, dated , 20(the  “Grant  Date”),  is  made  between   Rudolph

Technologies, Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)

Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock
Option,  to the extent that it exceeds the $100,000 rule of Code Section 422(d)
it shall be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of Company.
The Exercise Notice shall  be  accompanied  by payment of the aggregate Exercise
Price as to all Exercised Shares. This Option shall be deemed to be exercised
upon receipt by Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 



1

Service Provider Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion;

 

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation  as  the Administrator and the Participant’s broker, if
applicable, require to effect an exercise of the Option and delivery to the
Company of the sale or other proceeds (as permitted by Applicable Law) required
to pay the exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)

Tax Consequences. Some of the federal tax consequences relating to this Option,
as of the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

 

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on
the  date  of exercise over their aggregate Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal tax purposes and
may subject Optionee to alternative minimum tax in the year of exercise. In the
event that Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may

 



2

Service Provider Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

be subject to income tax withholding by Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Optionee.

(h)

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

 

(i)

Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid,
addressed  to Optionee to his/her address shown in Company records, and to
Company at its principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing  this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

 

RUDOLPH TECHNOLOGIES, INC.

 

By: /s/ Steven R. Roth Name: Steven R. Roth

Title: Senior Vice President & CFO

 



3

Service Provider Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:[gjmvuprgdxmz000003.jpg] Nonstatutory Stock OptionIncentive Stock
Option

 

 

Vesting Schedule:

 

VEST DATE

SHARES

EXIPRATION DATE

%%SHARES_PERIOD1%-%

%%VEST_DATE_PERIOD1%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD2%-%

%%VEST_DATE_PERIOD2%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD3%-%

%%VEST_DATE_PERIOD3%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD4%-%

%%VEST_DATE_PERIOD4%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD5%-%

%%VEST_DATE_PERIOD5%-%

%%EXPIRE_DATE_PERIOD1%-%

 

The foregoing vesting schedule for the Grant is contingent upon the existence of
a valid and effective services agreement that has been executed by and between
the Company and the Optionee. In the event that such agreement expires, is
terminated or is otherwise rendered ineffective, the foregoing vesting schedule
shall cease and Optionee shall be subject to the terms set forth in Section 2(c)
of this Stock Option Agreement.

 

 

 

Company Stock Plan Administration Service (the “Stock Service”): E*Trade

 



4

Service Provider Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

 

[gjmvuprgdxmz000004.jpg]Rudolph Technologies, Inc.

 

Director Stock Option Agreement

 

THIS AGREEMENT, dated , 20(the “Grant Date”), is made between Rudolph
Technologies, Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of Company.
The Exercise Notice shall  be  accompanied  by payment of the aggregate Exercise
Price as to all Exercised Shares. This Option shall be deemed to be exercised
upon receipt by Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such

 

 



1

Director Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

Shares will not result in any adverse accounting consequences to the Company, as
the Administrator determines in its sole discretion;

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation  as  the Administrator and the Participant’s broker, if
applicable, require to effect an exercise of the Option and delivery to the
Company of the sale or other proceeds (as permitted by Applicable Law) required
to pay the exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)

Tax Consequences. Some of the federal tax consequences relating to this Option,
as of the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

 

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on
the  date  of exercise over their aggregate Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal tax purposes and
may subject Optionee to alternative minimum tax in the year of exercise. In the
event that Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the Grant Date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may be subject to income tax
withholding by Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current earnings paid
to Optionee.

 



2

Director Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

(h)

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

 

(i)

Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid,
addressed  to Optionee to his/her address shown in Company records, and to
Company at its principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

OPTIONEE:RUDOLPH TECHNOLOGIES, INC.

 



SignatureBy



Print NameTitle

 



Residence Address

 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of Company's
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Option Agreement, the undersigned hereby agrees to be irrevocably bound
by the terms and conditions of the Plan and this Option Agreement and further
agrees that any community property interest shall be similarly bound. The
undersigned hereby appoints the undersigned's spouse as attorney-in-fact for the
undersigned with respect to any amendment or exercise of rights under the Plan
or this Option Agreement.

 



Spouse of Optionee

 



3

Director Stock Option Agreement - Rev. 05/18

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:Nonstatutory Stock OptionIncentive Stock Option

 

 

Vesting Commencement Date: Term/Expiration Date:

 

 

Vesting Schedule:

The Options shall vest with respect to twenty percent (20%) of the Options
subject to the Grant (rounded down to the next whole number of shares) on each
of the first five (5) anniversaries of the Grant Date.

 

The Options shall vest with respect to



 

 

Additional Vesting Requirements:



 

 

 

Company Stock Plan Administration Service (the “Stock Service”):  



4

Director Stock Option Agreement - Rev. 05/18

 

